Citation Nr: 1825617	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for uterus, prolapse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from July 2001 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination." Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 
The Board notes that the last VA examination was conducted in April 2015, which indicated that the Veteran's symptoms worsened from the prior January 2013 VA examination. Specifically, in the April 2015 VA examination she now had voiding dysfunction which required absorbent material which must be changed two to four times per day. The functional impact of her bladder condition mandates that she must have easy accessibility to the restroom and is unable to stand for longer than a half hour as it causes uterine prolapse and leads to urinary incontinence. Additionally, her urinary prolapse alone manifests in intermittent mild pain, pelvic pressure, irregular menstruation, and sexual dysfunction.  During the January 2013 VA examination, the Veteran complained of far fewer symptoms; only mild pain, pelvic pressure and urinary frequency/stress incontinence. 

More importantly, the April 2015 VA examination is inadequate as it failed to discuss the position of the uterus with Valsalva or in standing position; rather, the examiner merely defined prolapse as his rationale in finding that she continued to have partial prolapse.

Due to the fact that three years have passed since last VA examination, the rate of worsening of her condition, and the lack of detail of the position of the Veteran's prolapse to make an adequate determination, an additional VA examination is necessary.

On remand, the RO should afford the Veteran a VA examination to assess the current severity of her prolapsed uterus.

Additionally, on remand, the RO should associate with the claims file all VA treatment records pertaining to the Veteran, 2015 to present. The Veteran is also welcomed to submit any additional evidence to further substantiate her claim.  Since these records must be provided to the examiner, such materials should be obtained prior to scheduling a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. Also, afford the Veteran an opportunity to supplement the record with private medical treatment records, should they be available.

2.  Upon completing directive #1, schedule the Veteran for a medical examination to determine the nature and severity of her prolapse uterus, using the applicable worksheet.  The entire claims file should be reviewed by the examiner who should take notes of the observation of position of the uterus with Valsalva or in standing position.  Conduct any tests or studies deemed necessary.  

3. Thereafter, re-adjudicate the claim, considering all evidence. If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




